Citation Nr: 0524040	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  03-04 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to March 27, 2001, for 
the grant of service connection for the residuals of a 
recurrent right inguinal hernia, postoperative.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a July 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, which granted 
service connection for the residuals of a recurrent right 
inguinal hernia, postoperative, and assigned it a 10 percent 
rating effective from March 27, 2001.  The veteran has 
appealed the effective date assigned to this disability.

For good cause shown, a motion to advance this case on the 
Board's docket has been granted under the authority of 38 
U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).

The Board also notes that an additional appeal, concerning a 
request to reopen a previously denied claim for entitlement 
to service connection for a dental disorder based upon the 
receipt of new and material evidence, was appropriately 
withdrawn by the veteran in a writing received at the RO in 
April 2005.  Accordingly, the Board has no jurisdiction to 
review the claim at this time.  See 38 C.F.R. § 20.204 
(2004).  


FINDINGS OF FACT

1.  The RO received the veteran's initial claim for 
entitlement to service connection for the residuals of a 
recurrent right inguinal hernia, postoperative, on August 23, 
1996.

2.  During development of the aforementioned claim, the 
National Personnel Records Center (NPRC) advised the RO that 
the veteran's service medical records were unavailable 
because they had been destroyed in a 1973 fire at the NPRC.

3.  At the time, all other avenues pursued by the RO to 
attempt to obtain reconstructed or replacement documentation 
for the veteran's fire-related service records, in relation 
to the original claim for service connection, were 
unsuccessful.

4.  In a January 1997 rating decision, the RO denied the 
claim for service connection for the residuals of a recurrent 
right inguinal hernia, postoperative, because there was no 
evidence of record to demonstrate that a hernia was incurred 
in or aggravated by the veteran's period of active service; 
in a November 23, 1998, decision, the Board denied the claim 
on appeal, on the same basis.

5.  On March 27, 2001, the veteran filed a request to reopen 
his previously denied claim for entitlement to service 
connection for the residuals of a recurrent right inguinal 
hernia, postoperative, based upon the receipt of new and 
material evidence.

6.  In December 2001, the veteran's congressman submitted new 
service department records in support of the claim to the RO, 
in the form of morning reports containing information 
indicating that the veteran was on sick call for an extended 
hospital stay for the period of October 1951 to December 
1951, to treat a condition that existed prior to enlistment.

7.  In July 2002, the RO issued a rating decision that 
reopened and granted the claim for service connection for the 
residuals of a recurrent right inguinal hernia, 
postoperative, effective from the date of the veteran's 
request to reopen: March 27, 2001; in this decision, the RO 
found that service connection was warranted because the 
information contained in the new and material morning reports 
tended to show that a preexisting hernia disorder was 
aggravated in service. 


CONCLUSION OF LAW

The criteria for the assignment of an earlier effective date 
of August 23, 1996, for entitlement to service connection for 
the residuals of a recurrent right inguinal hernia, 
postoperative, have been met.  38 U.S.C.A. §§ 5107(b); 5110 
(West 2002); 
38 C.F.R. §§ 3.102, 3.156(c), 3.400(q)(2) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), 
eliminated the concept of a well-grounded claim and redefined 
the obligations of VA with respect to its duties to notify 
and assist a claimant.  In August 2001, VA issued regulations 
to implement the VCAA, now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  VA must also request that a claimant provide 
any information or evidence in his or her possession in 
support of the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board's decision herein constitutes a complete grant of 
the benefits sought on appeal.  As such, no further action is 
required to comply with the VCAA and its implementing 
regulations at this time.  



Applicable Law

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).  

Where the new and material evidence consists of a 
supplemental service department report, received before or 
after a decision has become final, such decision will be 
reconsidered by the agency of original jurisdiction.  This 
comprehends original service department records which 
presumably have been misplaced and have now been located and 
forwarded to VA.  The retroactive evaluation of disability 
resulting from disease or injury subsequently service 
connected on the basis of the new evidence must be supported 
adequately by medical evidence.  See 38 C.F.R. § 3.156(c) 
(2004).

Unless specifically provided, the effective date of an award 
of compensation based upon an original claim, a claim 
reopened after final adjudication, or a claim for increase, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2004).

When there is a prior final denial of a claim, and new and 
material evidence is subsequently received that is deemed 
sufficient to reopen (and grant) the claim, the effective 
date of the award of compensation is the date of receipt of 
the claim or the date that entitlement arose, whichever is 
later.  See 38 C.F.R. §§ 3.400(q)(1)(ii) (2004).  

Per 38 C.F.R. § 3.400 (q)(2) (2004), however, when the new 
and material evidence is a service department record, the 
effective date to be assigned is to either agree with the 
evaluation (because it is considered that these records were 
previously lost or mislaid), or to be the date of receipt of 
claim on which the prior evaluation was made, whichever is 
later, and subject to the rules on original claims filed 
within 1 year after separation from service.  See also 
38 C.F.R. § 3.400(g) (2004) (regarding correction of military 
records).  

Thus, VA law carves out an exception to the finality of a 
prior VA adjudication in a situation where, at the time of 
the reopening of the claim at issue, a service department 
record that was unavailable at the time of the prior 
adjudication is now of record, and also serves to support the 
award of service connection.

Analysis of the Claim

As mentioned above, applicable law provides for the 
assignment of an earlier effective date in instances where 
new service department records are discovered in connection 
with a request to reopen a claim based upon the receipt of 
new and material evidence (so as to make available an 
effective date earlier than the date of VA's receipt of the 
request to reopen).  See 38 C.F.R. §§ 3.156(c), 3.400(q)(2). 

The veteran first sought service connection for the 
disability now at issue via a claim he filed at the RO on 
August 23, 1996.  In a January 1997 rating decision, the RO 
denied the claim because there was no competent evidence to 
show that the veteran's hernia condition was incurred in or 
aggravated by service.  The RO acknowledged the presence of 
current disability as noted on recent VA examination, but 
found that in light of the destruction of the veteran's 
service medical records in the 1973 fire at the NPRC, without 
any other documentation of the existence of a hernia 
condition in service, it was unable to grant the claim.  The 
Board then affirmed the RO's denial in its November 23, 1998, 
decision.

The RO later granted the claim in a July 2002 rating 
decision, based upon the receipt of new and material evidence 
that it noted was also sufficient to grant the claim, in the 
form of morning reports that documented the veteran's 
extended in-service hospitalization for a preexisting 
condition, which also showed that such condition was 
aggravated during active service.  In accordance with 
applicable law, the RO then assigned an effective date of 
March 27, 2001, to the award, which is the date that the 
veteran filed his request to reopen his previously denied 
claim for benefits.  See 38 C.F.R. §§ 3.400(q)(1)(ii).


The Board observes that the morning reports that were 
ultimately relied upon by the RO to establish service 
connection in its later July 2002 rating decision were not 
received by VA until December 2001.  The Board finds, 
however, that prior to its November 23, 1998, affirmation of 
the RO's original denial of this claim for service 
connection, there was adequate information of record, 
including a November 1996 statement from the veteran 
reporting that his in-service hernia surgery occurred at Fort 
Leonard Wood, Missouri, and in his August 1997 BVA hearing 
testimony transcript where he stated that this 
hospitalization occurred in the Fall of 1951, that could and 
should have led to the production of pertinent service 
department records such as these morning reports.  Thus, the 
Board holds that these morning reports may be deemed as 
"lost" or "misplaced," so as to render it legally 
appropriate to revert the effective date of the veteran's 
award of service connection to the date of receipt of his 
original claim.  See 38 C.F.R. §§ 3.156(c), 3.400(q)(2).  

Therefore, based on a review of applicable law and in 
consideration of all of the pertinent evidence of record, the 
Board has determined that the operation of 38 C.F.R. § 
3.156(c) and 38 C.F.R. § 3.400(q)(2) will permit an effective 
date to coincide with the receipt of the veteran's original 
claim for service connection for his residuals of a recurrent 
right inguinal hernia on August 23, 1996.  Moreover, Congress 
has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, in a case such as this, 
where the evidence does not preponderate against the claim, 
but rather is in a state of relative equipoise, and in 
recognition of the aforementioned guiding principles and with 
application of the benefit of the doubt rule, the Board finds 
that the claim should prevail.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

An earlier effective date of August 23, 1996, for the grant 
of service connection for the residuals of a recurrent right 
inguinal hernia, postoperative, is granted.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


